Citation Nr: 0938935	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  09-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 
1966.  He received the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.  

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Board notes that the Veteran has averred that his 
psychiatric condition may be secondary to his service 
connected Diabetes Mellitus.  (See June 2002 statement.)  The 
Board finds this to be an informal claim for psychiatric 
disability secondary to Diabetes Mellitus and refers the 
claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD due to 
"various incidents of death and human mutilation" which 
occurred in Vietnam.  The record reflects that the Veteran 
served in Vietnam from September 30, 1965 to January 20, 
1966.  At the July 2009 videoconference Board hearing, the 
Veteran testified that on his second day at Dian base, 
Vietnam, while stationed with Headquarters, B Company, 1st 
Infantry Division, the base was attacked by mortar and Viet 
Cong.  He further averred that the attacks on the base would 
occur once or twice a week.  The Veteran also testified that 
once, while in a convoy, his truck was hit by small arms 
fire, and that although he did not see anyone, he returned 
fire.  In a statement dated in September 2003, the Veteran 
averred that he was detailed for delivering bodies, in and 
out of body bags, to graves registration.  Finally, he avers 
that he watched a very close friend of his die from blood 
loss when his vehicle hit a land mine. 

The Veteran's military occupational specialty (MOS) was a 
storage specialist.  The Veteran's service personnel records 
do not reflect that the Veteran engaged in combat activity 
with the enemy.  As such, his reported stressors require 
independent verification and corroboration by objective 
credible evidence.  38 U.S.C.A. § 1154(b) (West 2002).  As 
the Veteran has provided his unit of assignment and 
approximate date for the above mentioned mortar attack, the 
Board finds that this is sufficient information for the RO to 
attempt to verify this alleged stressor.  In addition, the RO 
should request the Veteran to provide more precise dates, 
within a 60 day period, of the other stressor events noted 
above, and the name of the close friend whose death he 
witnessed. 

In his July 2009 videoconference Board testimony, the Veteran 
averred that all of his psychiatric treatment has been with 
VA since 2003.  However, the claims file includes a May 2002 
VA record which notes that the Veteran was "doing well on 
Prozac" and had been assessed with psychiatric problems.  As 
the Veteran was already on medication in May 2002, the RO 
should attempt to locate any VA examination and/or treatment 
psychiatric records prior to May 2002 pertaining to the 
prescription of Prozac.

Finally, an October 2006 VA psychiatric initial evaluation 
record indicates that the Veteran is receiving Supplemental 
Security Income (SSI).  The claims file does not contain any 
documents regarding the granting of Social Security 
Administration benefits to the Veteran.  The Board finds that 
such records may be useful.  It is the responsibility of the 
VA to obtain any relevant records from the Social Security 
Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187-8 (2002) (Social Security Administration records cannot 
be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records).

With regard to the Veteran's claim of entitlement to a 
psychiatric disorder, other than PTSD, the Board finds that 
the Veteran's November 2007 statement can be construed as 
expressing disagreement with the December 2006 RO decision 
denying service connection for depression.  38 C.F.R. § 
20.201 (2008).  No statement of the case has been received 
subsequent to the notice of disagreement; therefore, the 
claim must be remanded to the RO for issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement). See 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he inform the RO/AOJ of the dates and 
locations of all stressor events, to 
include mortar attacks, attacks on 
convoys, and any other attacks by the 
enemy.  In addition, request that he 
provide the name and unit of the 
individual whose death he witnessed in 
Vietnam.  If the Veteran provides 
sufficient information, the RO should 
contact the appropriate agency(ies) and 
attempt to confirm the alleged stressors.  
In this regard, the AOJ must request 
verification of the dates and location of 
Headquarters, B Company, 1st Infantry 
Division, (to include at Dian base, 
Vietnam), during the period of the 
Veteran's Vietnam service from September 
30, 1965 to January 20, 1966, and request 
confirmation of any mortar or rocket 
attacks at the location of Headquarters, 
B Company, 1st Infantry Division during 
that period.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which granted the 
Veteran disability benefits, including 
all medical records used to make the 
decision.  

3.  Request a copy of the Veteran's 
records from any VA treatment facility 
from which he received psychiatric 
examination or treatment and which is 
not already associated with the claims 
folder. 

4.  If, and only if, a claimed stressor 
has been deemed verified, the Veteran 
should be afforded a VA psychiatric 
examination to obtain a clinical opinion 
as to whether it is at least as likely as 
not that he has a current diagnosis of 
PTSD, as a result of service, to include 
any verified stressor(s).  Only the 
stressor(s) deemed verified by VA should 
be considered in rendering a diagnosis of 
PTSD.  All other reported stressors which 
have not been verified are not for 
consideration.  However, any documented 
event of service may be considered in 
rendering an opinion as to whether any 
identified current psychiatric disability 
other than PTSD is at least as likely as 
not due to service.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

6.  Issue a statement of the case as to 
the issue of entitlement to service 
connection for a psychiatric disability, 
other than PTSD.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of that issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




